                                                         FILED ELECTRONICALLY

SCOTT A. KRONLAND (SBN CA171693) (pro hac vice)
P. CASEY PITTS (SBN CA262463) (pro hac vice)
ALTSHULER BERZON LLP
177 Post Street, Suite 300
San Francisco, CA 94108
Telephone: (415) 421-7151
Facsimile: (415) 362-8064
E-mail:      skronland@altber.com
             cpitts@altber.com

LAUREN M. HOYE (SBN PA307411)
WILLIG, WILLIAMS & DAVIDSON
1845 Walnut Street, 24th Floor
Philadelphia, PA 19103
Telephone: (215) 656-3687
E-mail: lhoye@wwdlaw.com

Attorneys for Defendant SEIU Local 668

                     UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA
                             HARRISBURG DIVISION
JANINE WENZIG and CATHERINE                           CASE NO.: 1:19-cv-01367-MEM
KIOUSSIS,
                   Plaintiffs,                       DEFENDANT SEIU LOCAL 668’S
                                                     MOTION TO DISMISS
            v.                                       PLAINTIFFS’ FIRST AMENDED
                                                     COMPLAINT
SERVICE EMPLOYEES UNION LOCAL
668,                                                  Hon. Malachy E. Mannion
                   Defendant.
                                                      FAC Filed:              Oct. 28, 2019
                                                      Trial Date:             Not set.




                 SEIU Local 668’s Motion to Dismiss FAC, #1:19-cv-01367-MEM
      Defendant Service Employees International Union Local 668 (“Local 668”),
by its undersigned counsel, respectfully moves the Court to dismiss plaintiffs’

claim against Local 668 for retrospective monetary relief under 42 U.S.C. §1983—
the sole claim asserted in plaintiffs’ First Amended Complaint—pursuant to Fed.
R. Civ. P. 12(b)(6). Plaintiffs’ claim must be dismissed for failure to state a claim

because a private party like Local 668 that relied in good faith on then-valid state
law that is subsequently held unconstitutional is not liable for retrospective
monetary relief under §1983. At the time Local 668 received the fair-share fee

payments at issue here, fair-share fee requirements were both authorized by
Pennsylvania law and constitutional under controlling U.S. Supreme Court
precedent. As every court to consider such a claim has held, unions that received
those fees, including Local 668, are entitled to assert a good faith defense to
retrospective §1983 liability as a matter of law.
      Local 668’s motion is based upon this motion; the memorandum of points
and authorities and proposed order in support thereof; such further pleadings as
may be filed in connection with this motion; and the complete files and records of
the Court in this matter.

      The undersigned counsel certifies, pursuant to Middle District Local Rule
7.1, that Local 668 has sought plaintiffs’ concurrence in this motion, which has
been denied.


Date: November 5, 2019                     Respectfully Submitted,
                                                  /s/P. Casey Pitts
                                               P. Casey Pitts (CA262463)

                                           SCOTT A. KRONLAND (pro hac vice)
                                                  1
                  SEIU Local 668’s Motion to Dismiss FAC, #1:19-cv-01367-MEM
                         P. CASEY PITTS (pro hac vice)
                         ALTSHULER BERZON LLP
                         177 Post Street, Suite 300
                         San Francisco, CA 94108
                         Telephone: (415) 421-7151
                         Facsimile: (415) 362-8064
                         E-mail:      skronland@altber.com
                                      cpitts@altber.com

                         LAUREN M. HOYE (SBN PA307411)
                         WILLIG, WILLIAMS & DAVIDSON
                         1845 Walnut Street, 24th Floor
                         Philadelphia, PA 19103
                         Telephone: (215) 656-3687
                         E-mail: lhoye@wwdlaw.com

                         Attorneys for Defendant SEIU Local 668




                                2
SEIU Local 668’s Motion to Dismiss FAC, #1:19-cv-01367-MEM
